Citation Nr: 0940542	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  07-00 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to specially adapted housing.

2.  Entitlement to a special home adaptation grant.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans 


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The Veteran had active service from June 1993 to September 
1993 and from June 1994 to May 1995.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The Veteran testified in support of these claims during a 
video conference hearing held at the RO in August 2009, 
before the undersigned Veterans Law Judge.  By written 
statement dated prior to the Board hearing, in September 
2008, the Veteran indicated that he also wanted a local 
hearing.  The RO acknowledged this hearing request by letter 
dated October 2008 and informed the Veteran of the date of 
his scheduled hearing, but on that date, the Veteran failed 
to appear.  The Board thus considers the Veteran's September 
2008 hearing request withdrawn.    

The Board addresses the claim of entitlement to service 
connection to specially adapted housing in the REMAND section 
of this decision, below, and REMANDS this claim to the RO via 
the Appeals Management Center (AMC) in Washington, D.C. 


FINDINGS OF FACT

1.  VA provided the Veteran adequate notice and assistance 
with regard to the claim being decided.

2.  The Veteran is not service connected for blindness in 
both eyes with 5/200 visual acuity or less, or for the 
anatomical loss or loss of use of both hands.


CONCLUSION OF LAW

The criteria for entitlement to a special home adaptation 
grant are not met.  38 U.S.C.A. § 2101 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.350, 3.809a (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) and codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The VCAA and its 
implementing regulations are applicable to this appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. §§ 5103(a), 
5103A (West 2002); 38 C.F.R. § 3.159(b), (c) (2008); see also 
73 Fed. Reg. 23,353, 23,356 (Apr. 30, 2008) (to be codified 
at 38 C.F.R. § 3.159).

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In this case, VA provided the Veteran 
adequate notice and assistance with regard to the claim being 
decided such that the Board's decision to proceed in 
adjudicating this claim does not prejudice the Veteran in the 
disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).

1.  Duty to Notify

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112, 119-20 (2004).  Where notice is not mandated at the 
time of the initial RO decision, it is not error to provide 
remedial notice after such decision.  Id. at 122-24.

In this case, the RO provided the Veteran VCAA notice on the 
claim being decided by letter dated September 2005, before 
initially deciding that claim in a rating decision dated June 
2000.  Such notice reflects compliance with the requirements 
of the law as found by the Court in Pelegrini II.    

The content of the notice letter, considered in conjunction 
with the content of another letter the RO sent the Veteran in 
September 2006, reflects compliance with pertinent regulatory 
provisions, noted above.  In the letters, the RO acknowledged 
the Veteran's claim, notified the Veteran of the evidence 
needed to substantiate that claim, identified the type of 
evidence that would best do so, informed him of VA's duty to 
assist, and indicated that it was developing his claim 
pursuant to that duty.  As well, the RO provided the Veteran 
all necessary information on disability ratings and effective 
dates.  The RO also identified the evidence it had received 
in support of the Veteran's claim and the evidence it was 
responsible for securing.  The RO noted that it would make 
reasonable efforts to assist the Veteran in obtaining all 
outstanding evidence provided he identified the source(s) 
thereof.  The RO also noted that, ultimately, it was the 
Veteran's responsibility to ensure VA's receipt of all 
pertinent evidence.  The RO advised the Veteran to sign the 
enclosed forms authorizing the release of his treatment 
records if he wished VA to obtain such records on his behalf.  
The RO also advised the Veteran to identify or send directly 
to VA all requested evidence.



2.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the Veteran's claim.  38 
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO secured and associated with the claims file all evidence 
the Veteran identified as being pertinent to his claim, 
including service and post-service treatment records.  The 
Veteran does not now claim that there is any additional 
information or evidence to secure in support of his claim.  
The RO also conducted medical inquiry in support of the 
Veteran's claim.  It afforded the Veteran a VA examination, 
during which an examiner addressed the severity of the 
Veteran's low back disability, which the Veteran alleges 
entitles him to the benefit being sought on appeal.  The 
Veteran does not now claim that the report of this 
examination is inadequate to decide this claim.  

The record has been fully developed and it is difficult to 
discern what additional guidance VA could have provided the 
Veteran regarding the evidence needed to substantiate his 
claim.  Conway v. Principi, 353 F.3d 1369, 1373 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant).

II.  Analysis of Claim

The Veteran seeks a home adaptation grant for the purpose of 
changing his garage into a bedroom and bathroom with 
wheelchair access.  According to written statements he 
submitted during the course of this appeal and his hearing 
testimony, presented in August 2009, his home is not built to 
accommodate a wheelchair or an individual with a physical 
handicap.  VA allegedly made some modifications to the 
Veteran's home, but even with the ramp, which is falling 
apart, and altered bathroom, he is not able to maneuver his 
wheelchair into and out of the rooms or around the home.      

Where entitlement to assistance in acquiring specially 
adapted housing is not established, an applicant may qualify 
for a special home adaptation grant.  To do so, the evidence 
must show permanent and total service-connected disability 
that is due to either blindness in both eyes with 5/200 
visual acuity or less, or the anatomical loss or loss of use 
of both hands.  38 U.S.C.A. § 2101(b) (West 2002); 38 C.F.R. 
§ 3.809a(b) (2008).

In this case, the Board has not yet decided whether the 
Veteran is entitled to specially adapted housing; however, 
even assuming he is not, he does not qualify for a special 
home adaptation grant.  The Veteran is service connected for 
low back and psychiatric disabilities and hepatitis A, 
collectively rated 70 percent disabling, but he is not 
permanently and totally disabled due to either blindness or 
the anatomical loss or loss of use of both hands.

Based on this finding, the Board concludes that criteria for 
entitlement to a special home adaptation grant are not met.  
A preponderance of the evidence is against this claim.  The 
benefit-of-the-doubt rule is thus not for application.  


ORDER

A special home adaptation grant is denied.  


REMAND

The Veteran claims entitlement to specially adapted housing.  
Additional action is necessary before the Board decides this 
claim.

As previously indicated, the VCAA provides that VA must 
notify a claimant of the evidence necessary to substantiate 
his claim and assist him in obtaining and fully developing 
all of the evidence relevant to his claim.  In this case, 
with regard to the claim being remanded, VA has not yet 
provided the Veteran adequate notice and assistance; 
therefore, to proceed in adjudicating this claim would 
prejudice the 
Veteran in the disposition thereof.  Bernard v. Brown, 
4 Vet. App. at 392-94. 

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing a claimant a medical examination or obtaining a 
medical opinion when an examination or opinion is necessary 
to make a decision on a claim.  In this case, an examination 
in support of the claim being remanded is necessary.  The RO 
afforded the Veteran an examination during the course of this 
appeal, but the report of this examination is inadequate to 
decide this claim.  For instance, since the Veteran underwent 
the VA spine examination in January 2006, he has stated that 
his low back disability has worsened, resulting in the loss 
or loss of use of both lower extremities such as to preclude 
locomotion without the aid of braces, crutches, canes or a 
wheelchair.  The VA examiner who evaluated the Veteran in 
January 2006 did not address this assertion.  Another 
examination is thus necessary so that the Board can determine 
the current level of impairment caused by the Veteran's low 
back disability and whether such disability entitles the 
Veteran to specially adapted housing.

Based on the foregoing, this case is REMANDED for the 
fol
low
ing 
act
ion
:

1.  Arrange for the Veteran to undergo a 
VA examination in support of his claim 
for specially adapted housing.  Forward 
the claims file to the examiner for 
review of all pertinent documents therein 
and ask the examiner to confirm in his 
written report that he conducted such a 
review.  Following a thorough evaluation, 
during which all indicated tests are 
performed, the examiner should:

a) objectively confirm whether the 
Veteran's low back disability 
results in permanent and total 
disability due to the loss or loss 
of use of both lower extremities, as 
the Veteran alleges, or the loss or 
loss of use of one lower extremity 
together with residuals of organic 
disease or injury which so affect 
the functions of balance or 
propulsion, such as to preclude 
locomotion without the aid of 
braces, crutches, canes or a 
wheelchair; 

b) provide detailed rationale, 
with specific references to the 
record, for the opinion 
provided; and

c) if the opinion cannot be 
provided without resort to 
speculation, discuss why such 
is the case.

2.  Readjudicate the claim being 
remanded.  Thereafter, if the benefit 
sought is not granted, provide the 
Veteran and his representative a 
supplemental statement of the case and an 
opportunity to respond thereto.  

Subject to current appellate procedure, return this case to 
the Board for further consideration.  By this REMAND, the 
Board intimates no opinion as to the ultimate disposition of 
the remanded claim.  The Veteran need not act unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the remanded 
claim.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).


______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


